                                           Case 3:18-cv-07491-RS Document 46 Filed 08/08/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        ROSS TAUB,
                                  10                                                        Case No. 18-cv-07491-RS
                                                       Plaintiff,
                                  11
                                                v.                                          ORDER CLARIFYING CONDITIONS
                                  12
Northern District of California




                                        PARKER JEWISH INSTITUTE FOR
 United States District Court




                                  13    HEALTH CARE AND REHABILITATION,
                                        et al.,
                                  14
                                                       Defendants.
                                  15

                                  16          On July 19, 2019, defendants Parker Jewish Institute for Health Care and Rehabilitation

                                  17   (“Parker”) and Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrare, Wolf & Carone,

                                  18   LLP’s (“Abrams LLP”) (collectively, “Defendants”) motion to dismiss for forum non conveniens

                                  19   was granted subject to numerous conditions intended to protect plaintiff Ross Taub’s ability to

                                  20   continue his lawsuit in New York. (Dkt. 43.) The conditions were: (1) that Abrams and Parker

                                  21   agree to submit to the jurisdiction of the relevant New York courts, (2) that Abrams and Parker

                                  22   agree to waive any statute of limitations defense they might raise and to toll during the pendency

                                  23   of this action any statute of limitations that had not already expired when this action was filed, (3)

                                  24   that Abrams and Parker agree to make available any evidence and witnesses within its control that

                                  25   New York courts properly deem discoverable and relevant, (4) that Abrams and Parker agree to

                                  26   enforce any judgment awarded by New York courts, (5) that Abrams and Parker agree not to

                                  27   contest the applicability of California’s Rosenthal Act or UCL to the transaction at issue or their

                                  28   applicability in New York state court, and (6) a New York court’s acceptance of jurisdiction over
                                           Case 3:18-cv-07491-RS Document 46 Filed 08/08/19 Page 2 of 2




                                   1   Taub’s claims. Defendants were given fourteen days to inform the Court of any objections they

                                   2   had to the specified conditions. On August 1, 2019, they submitted a limited opposition seeking

                                   3   clarification of conditions (2), (4), and (5). (Dkt. 44.)

                                   4          With respect to condition (2), Defendants seek a limitation whereby Taub is not permitted

                                   5   to subject Defendants indefinitely to potential suit. Accordingly, condition (2) is modified to the

                                   6   extent that Abrams LLP and Parker agree to waive any statute of limitations defense they might

                                   7   raise and to toll during the pendency of this action any statute of limitations that had not already

                                   8   expired when this action was filed for up to one year from the date of this order.

                                   9          As to condition (4), nothing in this condition waives any rights to appeal by Defendants.

                                  10          Finally, with regards to condition (5), Defendants are not conceding that Taub has met the

                                  11   required elements to establish that California’s Rosenthal Act or Unfair Competition Law

                                  12   (“UCL”) apply to the transaction at hand. The condition only ensures that Defendants will not
Northern District of California
 United States District Court




                                  13   assert that a New York court has no jurisdiction to interpret or apply California law to the case.

                                  14          Defendants have not put forward any other objections to the conditions delineated in the

                                  15   prior order. Accordingly, the Clerk shall close the file.

                                  16
                                  17   IT IS SO ORDERED.

                                  18

                                  19   Dated: August 8, 2019

                                  20                                                      ______________________________________
                                                                                         ___ ___________________________________
                                                                                                                              _ ____
                                                                                          RICHARD SEEBORG
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                             ORDER CLARIFYING CONDITIONS
                                                                                                                  CASE NO. 18-cv-07491-RS
                                                                                          2
